DETAILED ACTION
This office action is in response to Application No. 16/802,573, filed on 27 February 2020.  Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) methods having steps of generating a netlist, identifying a cell having an output with a fixed value, and replacing the cell with a tie cell, which constitute abstract design steps that a human could perform in the mind or with pen and paper.  Specifically, since the claims merely deal with designs, a designer looking at or thinking about a design, identifying the cells, and drawing or thinking about a design with the cell replaced would satisfy the claimed method.  Claims 2 and 3 recite removing redundant cells having floating outputs, which are design modification steps similar to those in claim 1.  Claims 4 and 5 recite determining that the designs have the same functions by sequential equivalent Electric Power Group, LLC v. Alstom S.A., 119 U.S.P.Q.2d 1739, 1741.
This judicial exception is not integrated into a practical application because the claims recite merely use of computers as a tool for implementing the abstract idea.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation of abstract ideas does not qualify as ‘significantly more’.
Claims 6-10 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer program product” can include non-statutory transitory media, such as signals.  In re Nuijten, 84 U.S.P.Q.2d 1495

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0357345 to Cherupalli in view of US 2017/0337315 to Ke
Regarding claim 1, Cherupalli discloses a circuit design method, comprising:
generating a gate-level netlist (Fig. 1, item 108);
determining at least one specific cell of a circuit according to the gate-level netlist, wherein an output signal the at least one specific cell is always a fixed value (Fig. 1, items 102, 110; ¶24-25); and
using a tie to replace the at least one specific cell of the circuit to generate an updated gate-level netlist (¶25).
Cherupalli does not appear to explicitly disclose a tie cell.  Ke discloses this limitation (¶5).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Cherupalli and Ke, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of implementing a constant logic value using a tie cell to avoid reliability issues (Ke, ¶5).  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Cherupalli discloses removing a cell that has a fixed output and replacing the cell with a constant value.  Ke discloses that instead of 
Regarding claim 2, Cherupalli discloses that the step of using the tie cell to replace the at least one specific cell of the circuit to generate the updated gate-level netlist comprises: replacing the at least one specific cell by the tie cell, and searching for at least one redundant cell after the at least one specific cell is replaced by the tie cell, and removing the at least one redundant cell from the circuit to generate the updated gate-level netlist (¶25).
Regarding claim 3, Cherupalli discloses that the step of searching for the at least one redundant cell after the at least one specific cell is replaced by the tie cell comprises: searching for a cell whose output terminal is floating to serve as the at least one redundant cell (¶25).
Claims 6-8 are directed to computer program products for performing the methods of claims 1-3 and are rejected under the same reasoning.  Cherupalli further discloses computer program products for performing the claimed methods (Fig. 5).

Claim 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherupalli in view of Ke, and further in view of US 9,529,947 to Chiu.
Regarding claims 4, 5, 9, and 10, Cherupalli does not appear to explicitly disclose determining if the gate-level netlist and the updated gate-level netlist have the same functions or not to generate a determination result, comprising using a sequential equivalent check (SEC) to determining if the gate-level netlist and the updated gate-level netlist have the same functions or not to generate the determination result.  Chiu discloses these limitations (col. 11, lines 44-58).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Cherupalli, Ke, and Chiu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of formally verifying functional equivalence of different versions of the design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Cherupalli discloses a design modification process in which untoggled gates are removed while aiming to retain functional equivalence (¶15).  Chiu discloses that functional equivalence of different versions of a design can be verified using conventional sequential equivalence checking.  The teachings of Chiu are directly applicable to Cherupalli in the same way, so that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
26 March 2022




/ARIC LIN/            Examiner, Art Unit 2851